FILED
                            NOT FOR PUBLICATION                             SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30302

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00074-WFN

  v.
                                                 MEMORANDUM *
FABIAN VAKSMAN,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Fabian Vanksman appeals from his guilty-plea conviction and 10-month

sentence for contempt of court, in violation of 18 U.S.C. § 401(3). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Vaksman’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of record. We have provided Vaksman with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

         Vaksman’s pro se request for appointment of substitute counsel, pro se

motions for certification to the Washington Supreme Court, and pro se

supplemental motions for certification to the Washington Supreme Court are

DENIED.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                      11-30302